Citation Nr: 1222290	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension claimed as secondary to service-connected residuals of C4/C5, C5/C6 anterior cervical discectomy and fusion for cervical spondylosis with residual scar, neck pain, and left arm radiculopathy, or under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the case in November 2010 and it now returns for further appellate review.

In connection with the appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in November 2009; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the November 2010 remand orders.  Therefore, this claim must once again be remanded in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted in the Board's prior remand, the Veteran contends that service connection for hypertension as secondary to her service-connected residuals of C4/C5, C5/C6 anterior cervical discectomy and fusion for cervical spondylosis with residual scar, neck pain, and left arm radiculopathy, or under the provisions of 38 U.S.C.A. 
§ 1151 is warranted.  Specifically, she alleges that she underwent a cervical epidural steroid injection at a VA facility in May 2004 and that such resulted in hypertension.  Therefore, she claims that her hypertension was caused by treatment for her cervical spine disorder or, in the alternative, such injection was negligently performed such that it resulted in hypertension.  Consequently, the Veteran claims, service connection for hypertension is warranted.

The Board remanded the Veteran's claim in November 2010 in order to obtain outstanding treatment records and afford her a VA examination so as to determine the etiology of her hypertension, to include whether such was secondary to her service-connected cervical spine disability, or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA's part or the result of an event not reasonably foreseeable. 

With respect to the former remand directive, the Board ordered the AOJ to obtain any outstanding records relevant to the treatment of the Veteran's hypertension from the Tampa, Florida, VA facility dated from May 2004 to the present, to include her May 2004 consent form for the cervical epidural steroid injection, and from the Bay Pines, Florida, VA facility dated from September 2004 to the present.  The AOJ was informed that all reasonable attempts should be made to obtain such records and, if any records could not be obtained after reasonable efforts have been made, the AOJ was to issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Thereafter, the Veteran was to be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  On remand, the AOJ obtained treatment records only from the Bay Pines VA facility for the relevant time period.  There is no indication that the AOJ requested records from the Tampa VA facility, to include the Veteran's May 2004 consent form. 

In this regard, the Board notes the importance of the consent form in a claim under the provisions of 38 U.S.C.A. § 1151.  Specifically, the statue and regulations provide that disability resulting from VA hospital care is compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault in furnishing treatment proximately caused additional disability or death, there must be (1) actual causation and not just additional disability, continuance or natural progress of a disease or injury (unless such progress was due to a failure to timely diagnose or properly treat the disease or injury), or failure of the Veteran to follow medical instructions, and (2) either VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished treatment without the appropriate informed consent. 38 C.F.R. §§ 3.361(c), (d), 17.32 (emphasis added).  

Therefore, a remand is required in order for the AOJ to obtain any outstanding records relevant to the treatment of the Veteran's hypertension from the Tampa VA facility dated from May 2004 to the present, to include her May 2004 consent form for the cervical epidural steroid injection, and, if such records are unavailable, to provide the appropriate documentation and notification of such unavailability. 

Relevant to the latter remand directive, the Board ordered the AOJ to afford the Veteran a VA examination in order to determine the current nature and etiology of her hypertension.  In this regard, opinions were requested regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension was caused or aggravated, i.e., worsened beyond the natural progression, by her service-connected residuals of C4/C5, C5/C6 anterior cervical discectomy and fusion for cervical spondylosis with residual scar, neck pain, and left arm radiculopathy, or any treatment thereof, to include the May 2004 cervical epidural steroid injection; and whether the Veteran had an injury or an aggravation of an injury resulting in additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or was the result of an event which was not reasonably foreseeable, as a result of her May 2004 cervical epidural steroid injection.  The Board directed that the rationale for any opinion offered should be provided.  

Thereafter, the Veteran was scheduled for a VA examination in March 2011, but failed to report.  Therefore, the examiner reviewed the record and offered the requested opinions.  However, the examiner did not have all of the Veteran's relevant treatment records at the time the opinion was rendered, to include her May 2004 consent form for the cervical epidural steroid injection.  Moreover, in rendering her opinion as to whether the Veteran's service-connected cervical spine disability aggravated her hypertension, the examiner offered a negative opinion with the rationale that there was "no evidence of aggravation."  However, she did not explain what she meant by such conclusory statement.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, after the aforementioned records are associated with the claims file, it should be returned to the March 2011 VA examiner for an addendum opinion, to include providing a rationale for her determination that the Veteran's cervical spine disability did not aggravate her hypertension.

The Board acknowledges that, as indicated in the preceding paragraph, the Veteran did not report for her March 2011 VA examination.  38  C.F.R. § 3.655 provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In the instant case, the Board finds that, for the aforementioned reasons, while the Veteran failed to report for her examination, the evidence of record is inadequate to adjudicate her claim and thus a remand is warranted to obtain outstanding records and an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records relevant to the treatment of the Veteran's hypertension from the Tampa VA facility dated from May 2004 to the present, to include her May 2004 consent form for the cervical epidural steroid injection.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the aforementioned treatment records, return the claims file to the March 2011 VA examiner for an addendum opinion.  If the March 2011 VA examiner is unavailable, please forward the claims file to an appropriate medical professional to render an opinion regarding the following inquiries.

If additional treatment records are associated with the claims file, the examiner should review the records in full and reconcile the March 2011 opinions with the newly received records.

Regardless of whether additional treatment records are associated with the claims file, the examiner should provide a rationale for the opinion that the Veteran's service-connected residuals of C4/C5, C5/C6 anterior cervical discectomy and fusion for cervical spondylosis with residual scar, neck pain, and left arm radiculopathy, or any treatment thereof, to include the May 2004 cervical epidural steroid injection, did not aggravate her hypertension. 

The rationale for any opinion offered should be provided.

3.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's claim, the AOJ should consider whether service connection is warranted as secondary to her service-connected C4/C5, C5/C6 anterior cervical discectomy and fusion for cervical spondylosis with residual scar, neck pain, and left arm radiculopathy, to include any treatment thereof, or  under the provisions of 38 U.S.C.A. § 1151.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


